NOTE: This order is n0nprecedentia1.

United States Court of Appeals
for the Federal Circuit

CLEARVALUE, INC.,
Plaintiff,

AND

RICHARD ALAN HAASE,
Plaintiff-Appellant,

V.

PEARL RIVER POLYMER'S, INC., POLYCHEMIE,
INC., SNF, INC., POLYDYNE, INC., AND SNF
HOLDING COMPANY,
Defendants-Appellees.

2012-1595

Appea1 from the United States District Court for the
Eastern District of Texas in case no. 06-CV-O197, Chief
Judge Leonard Davis.

ON MOTION

ORDER

Richard Alan Haase moves for leave to proceed in
forma pauperis.

CLEARVALUE, INC. V. PEARL RIVER POLYMERS, INC. 2

Upon consideration thereof,
IT ls ORDERED THAT:

The motion is granted

FoR THE CoURT
SEP 10  /s/ J an Horbaly
Date J an Horbaly
C1erk

cc: Richard A1an Haase
Howard L. Close, Esq.

 ~»=,wé.,`ék’itsam“

SEP 1 9 2012
JAN HORBALY
C|.ERK